United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 3, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-51289
                          Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JAMIE BERNARD GRIMSLEY,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. 3:05-CR-511-ALL
                        --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jamie Bernard Grimsley appeals the 60-month sentence imposed

upon his guilty-plea conviction for possession with intent to

distribute 100 kilograms or more of marijuana.   See 21 U.S.C.

§ 841.   He argues that he received two criminal history points

based on the district court’s erroneous finding that he was on

probation for traffic offenses at the time that he committed the

instant offense.   He argues that but for those two points, he

would have been eligible for a two-level “safety valve” decrease



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-51289
                                -2-

pursuant to U.S.S.G. § 2D1.1(b)(7), which would have resulted in

a lesser sentence.

     In rejecting Grimsley’s argument, the district court relied

on the state court judgment and probation violator’s warrant for

three separate case numbers, all of which involved Grimsley’s

convictions of violations of various traffic laws.   The judgment

set forth one sentence for all three case numbers, multiple fines

that correlated with the respective case numbers, and one

outstanding amount owed on those fines.   Although the probation

violator’s warrant bore the number of a case that was not scored

in the criminal history section of the presentence report, the

warrant included a list of the offenses charged in the case that

was scored as well as a notation of the outstanding fine owed on

all three cases.

     The documents relied on by the district court had sufficient

indicia of reliability to support their probable accuracy.   See

United States v. Angeles-Mendoza, 407 F.3d 742, 749-50 (5th Cir.

2005).   The district court’s finding that the warrant related to

all three cases was plausible in light of the record as a whole.

Id. at 750.   Grimsley has not shown that the district court’s

factual findings and inferences therefrom were clearly erroneous.

See Angeles-Mendoza, 407 F.3d at 750; United States v. Caldwell,

448 F.3d 287, 290 (5th Cir. 2006).

     AFFIRMED.